Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 1 of 50




                       EXHIBIT C-2
       Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 2 of 50




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION



FRESHUB, INC. and FRESHUB, LTD.,

                       Plaintiffs,                        Case No. 1:19-CV-00885-ADA

       v.

AMAZON.COM, INC., a Delaware Corporation,
AMAZON.COM SERVICES LLC, a Delaware
Limited Liability Company, PRIME NOW, LLC, a
Delaware Limited Liability Company, and WHOLE
FOODS MARKET SERVICES, INC., a Texas
Corporation,

                       Defendants.




                   DEFENDANTS’ DEPOSITION DESIGNATIONS LIST

       Defendants hereby provide their deposition designations list for trial pursuant to the

Court’s Scheduling Order, Order Governing Proceedings, and Pretrial Standing Order.

       Defendants respectfully reserve the right to amend or supplement this list as necessary.

Defendants further reserve the right to use a deposition testimony not on this list for the purposes

of impeachment, cross-examination, rebuttal, and/or refreshing a witness’s recollection.
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 3 of 50




       FRESHUB, INC. and FRESHUB, LTD., v. AMAZON.COM, INC., ET AL.,

                               Case No. 1:19-CV-00885-ADA

                            Defendants’ Deposition Designations



Plaintiff’s Objection List                                                     Abbreviation
Hearsay (FRE 801, 802)—The exhibits/testimony are hearsay and do not           H
fall within any hearsay exception.
Irrelevant (FRE 401, 402)—The exhibits/testimony are inadmissible              401, 402
without any tendency to make the existence of any fact that is of
consequence to the determination of the action more or less probable than
it would be without them. Freshub notes this objection is used for the
purpose for which Defendants offer the exhibit without waiving the right to
use the exhibit or evidence for another purpose.
Unfair Prejudice, Confusing, Waste of Time (403) —To the extent that           403
these exhibits/testimony contain any relevant information, they should be
excluded because their probative value is substantially outweighed by the
danger of unfair prejudice, confusion of issues, or is a mischaracterization
of the testimony, or misleading the jury, or by considerations of undue
delay, waste of time, or needless presentation of cumulative evidence.
Violates FRE 401, 402 and 403                                                  401-403
Lack of Personal Knowledge/Foundation (FRE 602)—Defendants have not            602
identified a witness with personal knowledge to testify regarding these
exhibits. The witness does not have personal knowledge to testify about a
matter, the proposed testimony is speculation and/or outside the scope of
the 30(b)(6) designation.
Improper Lay Opinion (FRE 701)—The exhibits/testimony necessarily              701
rely upon the opinion testimony of a lay witness beyond the scope of what
is permitted.
Improper Expert Opinion / Testimony (FRE 702)                                  702
Authenticity—These exhibits have not been authenticated within the             901
meaning of FRE 901. The testimony fails to authenticate the deposition
exhibit.
Best Evidence (FRE 1001-1003)—The exhibits/testimony fail to satisfy           1001-1003
the best evidence rule under FRE 1001-1003.
FRE 1006—These exhibits are an improper summary, chart, or calculation.        1006
Privilege (501)                                                                501
Improper Character Evidence (404, 608, 609)                                    CE




                                               1
       Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 4 of 50




 Plaintiff’s Objection List                                               Abbreviation
 Leading/Waste of Time (611)—The presentation of these                    611
 exhibits/testimony will result in needless consumption of time and/or
 harass witnesses or cause undue embarrassment. Also, leading questions
 should not be used on direct examination of a witness except as may be
 necessary to develop a witness’ testimony.
 Compound, Vague, Argumentative, Duplicative, Asked and Answered—         403, 611
 The presentation of these exhibits/testimony violate FRE 403 and 611.
 Improper Legal Conclusion (401, 611) or improper evidence of a legal     LC
 issue decided by the Court
 Subject to motion in limine, motion to strike, motions for summary       EXC
 judgment and/or evidentiary dispute raised in the Pretrial Statement
 Not Related—Counter Designation is Not Related to Initial Designations   NR
 Documents Not Produced During Discovery                                  NP
 Multiple documents are listed as a single exhibit                        MD
 Incomplete/unintelligible document or testimony                          IC
 Not Testimony                                                            NT
 Proposed joint exhibits                                                  JOINT


                           DEFENDANTS’ OBJECTIONS KEY


 AMB          Ambiguous
 ARG          Argumentative
 CSL          Includes attorney colloquy/attorney testifying
 FOU          Lack of Foundation (FRE 602)
 HSY          Hearsay (FRE 801-802)
 REL          Relevance (FRE 401/402) / Limited Admissibility (FRE 105)
 LGL          Calls for legal conclusion
 LPK          Lacks personal knowledge OR constitutes non-expert opinion testimony
 MIL          Subject to a pending motion in limine
 MSJ          Subject to pending motion for summary judgment
 OST          Outside the scope of the deposition
 PREJ         Prejudice/Confusion/Duplicative/Cumulative/Delay/Waste of Time/Misleading
              (FRE 403)
 SPC          Calls for speculation




Exhibit C-2                                    2
     Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 5 of 50




      FRESHUB, INC. and FRESHUB, LTD., v. AMAZON.COM, INC., ET AL.,

                            Case No. 1:19-CV-00885-ADA

                      Defendants’ Deposition Designations


                  December 11, 2020 Deposition of Paul Smart

   Defendants’          Freshub’s              Freshub’s Counter         Defendants’
    Designation         Objections                Designations           Objections
5:16-8:4          401; 402; IC                8:5-11               IRR
22:3-12           401-403; 602; 701           19:5-6
                                              19:20-25
                                              20:1-2
                                              20:8-22              SPC
                                              20:24-21:10          SPC
                                              21:14-15
                                              33:6-9               IRR; AMB
                                              33:11-13             IRR; AMB
24:3-15           401-403; 701                24:16-19             SPC; AMB
                                              34:24-25
                                              35:6-22              IRR; AMB
                                              37:14-15
                                              37:24-38:2           AMB; SPC
                                              42:24-44:5           AMB; SPC
24:20-25:11       401-403; 602                37:14-15
                                              37:24-38:2           AMB; SPC
                                              42:24-44:5           AMB; SPC
27:1-12           401-403                     19:5-6
                                              19:20-25
                                              20:1-2
                                              20:8-22              SPC
                                              20:24-25
                                              25:15-16
                                              25:25-26:25          IRR; SPC; AMB
27:13-16          401-403                     25:15-16
                                              25:25-26:25          IRR; SPC; AMB
                                              46:20-21
                                              47:2-8
                                              47:24-48:9           AMB; SPC
30:8-18           NT; 401-403; 602; 701       28:11-13             IRR; SPC; AMB
                                              28:15-16             IRR; SPC; AMB
                                              29:2-6               IRR; SPC; AMB


                                          3
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 6 of 50

December 11, 2020 Deposition of Paul Smart


    Defendants’           Freshub’s               Freshub’s Counter      Defendants’
    Designation           Objections                 Designations         Objections
                                                 29:8-12              IRR; SPC; AMB
                                                 29:14-18             IRR; SPC; AMB
                                                 33:6-9               IRR; AMB
                                                 33:11-13             IRR; AMB
 30:20-31:2          401-403; 602; 701           28:11-13             IRR; SPC; AMB
                                                 28:15-16             IRR; SPC; AMB
                                                 29:2-6               IRR; SPC; AMB
                                                 29:8-12              IRR; SPC; AMB
                                                 29:14-18             IRR; SPC; AMB
                                                 33:6-9               IRR; AMB
                                                 33:11-13             IRR; AMB
 31:4-15             401-403; 602; 701           28:11-13             IRR; SPC; AMB
                                                 28:15-16             IRR; SPC; AMB
                                                 29:2-6               IRR; SPC; AMB
                                                 29:8-12              IRR; SPC; AMB
                                                 29:14-18             IRR; SPC; AMB
                                                 33:6-9               IRR; AMB
                                                 33:11-13             IRR; AMB




Exhibit C-2                                  4
     Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 7 of 50




      FRESHUB, INC. and FRESHUB, LTD., v. AMAZON.COM, INC., ET AL.,

                           Case No. 1:19-CV-00885-ADA

                        Defendants’ Deposition Designations


                   December 29, 2020 Deposition of William Adam

    Defendants’           Freshub’s           Freshub’s Counter         Defendants’
     Designation          Objections             Designations           Objections
9:8-12
10:3-19
11:3-20
11:23-25
12:2-17                                       14:7-12             IRR
12:18-14:6           401; 402; 403            14:7-12             IRR
14:13-16:15          401; 402; 403; 602
16:18-17:10          401; 402; 403; 602
17:11-24
19:10-18             401; 402; 403
19:21
19:22-25
22:7-17                                       22:18-23:20
23:21-24:9                                    22:18-23:20
24:10-22                                      22:18-23:20
                                              24:23-25:7          SPC; IRR
25:8-27:16
27:17-28:15          401; 402; 403            28:16-18
28:19-23             401; 402; 403
29:15-20             401; 402; 403            31:14-32:10         IRR
30:3-15              401; 402; 403            31:14-32:10         IRR
30:21-31:9           401; 402; 403            31:14-32:10         IRR
32:11-17             401; 402; 403            31:14-32:10         IRR
33:21-34:4           401; 402; 403; 701
38:14-25             401; 402; 403; 701
41:10-24             401; 402; 403; 701
42:18-43:7           401; 402; 403; 701
43:12-16             401; 402; 403; 701
44:13-19             401; 402; 403; 701
45:10-46:2           401; 402; 403
54:17-19             401; 402; 403; 701
55:10-56:2           401; 402; 403; 701
58:12-20


                                          5
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 8 of 50

December 29, 2020 Deposition of William Adam


     Defendants’          Freshub’s           Freshub’s Counter         Defendants’
     Designation          Objections             Designations           Objections
 59:10-73:10
 73:11-74:23
 74:24-76:22                                  76:23-77:8
 77:9-17                                      76:23-77:8
 78:9-79:25
 80:6-16
 80:17-81:18
 82:7-84:20
 85:5-86:2
 86:5-18                                      86:19-87:11
 89:22-101:14                                 101:15-25           SPC
 102:2-15                                     101:15-25           SPC
 103:3-6
 103:10-21
 105:8-108:19
 110:8-23
 111:3-112:23
 113:2-20
 113:21-115:17
 115:18-116:3
 117:6-21
 117:24-118:8
 118:9-12
 118:13-17                                    118:18-119:4
 119:5-120:22                                 118:18-119:4
 120:23-121:24                                118:18-119:4
 121:25-122:15                                122:16-22           SPC; AMB
                                              124:13-20           IRR; SPC
 122:23-124:12                                122:16-22           SPC; AMB
                                              124:13-20           IRR; SPC
 127:18-129:3
 130:6-132:18                                 132:19-25           SPC
 134:5-10            401; 402; 403; 602
 134:22-25           401; 402; 403; 602
 135:4-5             401; 402; 403; 602
 138:14-25           401; 402; 403            140:10-18           AMB
 139:15-25           401; 402; 403            140:10-18           AMB
 140:1-9             401; 402; 403            140:10-18           AMB
 141:8-20            401; 402; 403            140:10-18           AMB
 145:8-146:8                                  141:21-145:7        AMB
 149:19-150:22       401; 402; 403            150:23-151:5
                                              152:10-153:19       AMB; SPC
 151:6-152:9         401; 402; 403            150:23-151:5


Exhibit C-2                               6
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 9 of 50

December 29, 2020 Deposition of William Adam


     Defendants’          Freshub’s           Freshub’s Counter     Defendants’
     Designation          Objections             Designations        Objections
                                             152:10-153:19        AMB; SPC
 163:9-164:8         401; 402; 403




Exhibit C-2                              7
    Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 10 of 50




      FRESHUB, INC. and FRESHUB, LTD., v. AMAZON.COM, INC., ET AL.,

                           Case No. 1:19-CV-00885-ADA

                        Defendants’ Deposition Designations


                  January 14, 2021 Deposition of Rajiv Mehta

    Defendants’          Freshub’s           Freshub’s Counter      Defendants’
    Designation          Objections             Designations        Objections
16:6-8             IC                       14:16-18
                                            15:11-16:5           AMB
16:10-16           IC                       14:16-18
                                            15:11-16:5           AMB
16:17-18:9         IC                       14:16-18
                                            15:11-16:5           AMB
18:10-24          401; 402
19:4-20:7
23:16-25:11        IC; 602                  23:8-10
25:13-15           602
26:13-27:17       401; 402; 602             22:15-24             AMB
                                            24:15-24
                                            31:2-15              AMB; SPC
                                            29:25-30:9           SPC; AMB
                                            31:8-22
27:24-28:7        401-403; 602              22:15-24             AMB
                                            24:15-24
                                            31:2-15              AMB; SPC
                                            29:25-30:9           SPC; AMB
                                            31:8-22
28:25-29:24        H; 401-403; 602
30:10-31:22       401-403; 602; 701         22:15-24             AMB




                                        8
    Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 11 of 50




      FRESHUB, INC. and FRESHUB, LTD., v. AMAZON.COM, INC., ET AL.,

                            Case No. 1:19-CV-00885-ADA

                         Defendants’ Deposition Designations


                   January 12, 2021 Deposition of Danny Westheimer

    Defendants’           Freshub’s           Freshub’s Counter      Defendants’
     Designation          Objections             Designations        Objections
8:24-9:2                                     10:5-10
9:8-22                                       10:5-10
10:11-11:12           401; 402; 403
12:25-13:16           401; 402; 403
13:17-22              401; 402; 403          13:23-14:4
14:5-19               401; 402; 403          13:23-14:4
15:8-20               401; 402; 403          13:23-14:4
120:8-16                                     120:17-24            AMB; SPC
                                             123:8-18             IRR; SPC; AMB
122:11-123:7                                 120:17-24            AMB; SPC
                                             123:8-18             IRR; SPC; AMB
123:19-124:3                                 120:17-24            AMB; SPC
                                             123:8-18             IRR; SPC; AMB
162:8-14              401; 402; 403
184:5-11              401; 402; 403




                                         9
    Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 12 of 50




         FRESHUB, INC. and FRESHUB, LTD., v. AMAZON.COM, INC., ET AL.,

                           Case No. 1:19-CV-00885-ADA

                        Defendants’ Deposition Designations


                    January 14, 2021 Deposition of Leon Portman

    Defendants’            Freshub’s         Freshub’s Counter       Defendants’
    Designation           Objections            Designations         Objections
7:16-8:6             401; 402; 403; 611;    6:18-7:15
                     IC
8:10-16              401; 402; 403; 611;    8:17-9:16             AMB; CSL
                     IC                     10:6-13               CSL
9:17-10:5            401; 402; 403; 611;    10:6-13               CSL
                     IC
10:15-20             401; 402; 403; 611;    10:6-13               CSL
                     IC
10:23-24             401; 402; 403; 611;    10:6-13               CSL
                     IC
11:1-3               401; 402; 403; 611;    12:3-18               AMB; CSL
                     IC                     15:21-16:5            AMB; CSL
11:6-12:2            401; 402; 403; 611;    12:3-18               AMB; CSL
                     IC                     15:21-16:5            AMB; CSL
12:19-13:4           401; 402; 403; 611;    12:3-18               AMB; CSL
                     IC                     15:21-16:5            AMB; CSL
13:6-8               401; 402; 403; 611;    12:3-18               AMB; CSL
                     IC                     15:21-16:5            AMB; CSL
13:10-20             401; 402; 403; 611;    12:3-18               AMB; CSL
                     IC                     15:21-16:5            AMB; CSL
13:23-14:3           401; 402; 403; 611;    12:3-18               AMB; CSL
                     IC                     15:21-16:5            AMB; CSL
14:5-8               401; 402; 403; 611;    12:3-18               AMB; CSL
                     IC                     15:21-16:5            AMB; CSL
14:10-16             401; 402; 403; 611;    12:3-18               AMB; CSL
                     IC                     15:21-16:5            AMB; CSL
14:18-15:20          401; 402; 403; 611;    12:3-18               AMB; CSL
                     IC                     15:21-16:5            AMB; CSL
                                            19:24-20:24           AMB; CSL
16:6-23              401; 402; 403; 611;    17:10-11
                     IC                     19:24-20:24           AMB; CSL
16:25-17:9           401; 402; 403; 611;    17:10-11
                     IC                     19:24-20:24           AMB; CSL


                                           10
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 13 of 50

January 14, 2021 Deposition of Leon Portman


     Defendants’            Freshub’s          Freshub’s Counter     Defendants’
     Designation           Objections             Designations        Objections
 17:12-18             401; 402; 403; 611;     19:24-20:24          AMB; CSL
                      IC
 17:20-18:12          401; 402; 403; 611;     19:24-20:24          AMB; CSL
                      IC
 18:14-24             401; 402; 403; 611;     19:24-20:24          AMB; CSL
                      IC
 19:1-12              401; 402; 403; 611;     19:24-20:24          AMB; CSL
                      IC
 19:15-23             401; 402; 403; 611;     19:24-20:24          AMB; CSL
                      IC
 20:25-21:3           401; 402; 403; 611;     22:4-23:13           AMB; CSL
                      IC
 21:5-11              401; 402; 403; 611;     22:4-23:13           AMB; CSL
                      IC
 21:13-16             401; 402; 403; 611;     22:4-23:13           AMB; CSL
                      IC
 21:18-22:3           401; 402; 403; 611;     22:4-23:13           AMB; CSL
                      IC                      24:14-28:17          CSL; OST; AMB
 23:14-19             401; 402; 403; 611;     24:14-28:17          CSL; OST; AMB
                      IC
 23:21-24:13          401; 402; 403; 611;     24:14-28:17          CSL; OST; AMB
                      IC
 28:18-24             401; 402; 403; 611;     24:14-28:17          CSL; OST; AMB
                      IC
 29:2-3               401; 402; 403; 611;     29:20-30:21          AMB; CSL
                      IC
 29:5-19              401; 402; 403; 611;     29:20-30:21          AMB; CSL
                      IC
 30:22-31:5           401; 402; 403; 611;     31:6-32:12           CSL; AMB
                      IC
 32:13-21             401; 402; 403; 611;     32:22-37:6           AMB; SPC; OST;
                      IC                                           CSL
 37:7-14              401; 402; 403; 611;
                      IC
 37:17-22             401; 402; 403; 611;
                      IC
 37:24-39:2           401; 402; 403; 611;
                      IC
 39:3-24              401; 402; 403; 611;
                      IC
 40:2-12              401; 402; 403; 611;
                      IC
 40:14-25             401; 402; 403; 611;
                      IC


Exhibit C-2                                 11
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 14 of 50

January 14, 2021 Deposition of Leon Portman


     Defendants’            Freshub’s            Freshub’s Counter      Defendants’
     Designation           Objections               Designations        Objections
 41:2-7               401; 402; 403; 611;
                      IC
 41:9-15              401; 402; 403; 611;
                      IC
 41:17-22             401; 402; 403; 611;
                      IC
 41:17-42:9           401; 402; 403; 611;
                      IC
 42:11-13             401; 402; 403; 611;
                      IC
 42:15-23             401; 402; 403; 611;
                      IC
 42:25-43:3           401; 402; 403; 611;
                      IC
 43:5-9               401; 402; 403; 611;
                      IC
 43:11-14             401; 402; 403; 611;
                      IC
 43:16-17             401; 402; 403; 611;
                      IC
 43:19-44:12          401; 402; 403; 611;     45:15-50:15            AMB; OST; CSL
                      IC
 44:19-23             401; 402; 403; 611;     45:15-50:15            AMB; OST; CSL
                      IC
 44:25-45:1           401; 402; 403; 611;     45:15-50:15            AMB; OST; CSL
                      IC
 45:3-13              401; 402; 403; 611;     45:15-50:15            AMB; OST; CSL
                      IC
 50:16-19             401; 402; 403; 611;     50:20-53:19            AMB; CSL
                      IC
 53:20-54:15          401; 402; 403; 611;     54:16-25
                      IC                      55:6-14
 55:2-5               401; 402; 403; 611;     54:16-25
                      IC                      55:6-14
 55:15-56:5           401; 402; 403; 611;     54:16-25
                      IC                      55:6-14
                                              56:6-59:18             AMB; CSL; OST
 59:19-21             401; 402; 403; 611;     56:6-59:18             AMB; CSL; OST
                      IC                      59:22-60:1
                                              61:12-62:8             AMB; ARG; CSL
 62:9-13              401; 402; 403; 611;     62:14-24               AMB; CSL
                      IC
 62:25-63:2                                   62:14-24               AMB; CSL



Exhibit C-2                                 12
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 15 of 50

January 14, 2021 Deposition of Leon Portman


     Defendants’            Freshub’s          Freshub’s Counter      Defendants’
     Designation           Objections             Designations         Objections
                      401; 402; 403; 611;     63:3-7               CSL
                      IC
 63:8-10              401; 402; 403; 611;     63:3-7               CSL
                      IC                      63:11-15
 63:16-23             401; 402; 403; 611;
                      IC
 63:24-64:21          401; 402; 403; 611;
                      IC
 74:24-75:25          401; 402; 403; 611;     73:9-74:23           ARG; CSL; AMB
                      IC                      76:1-79:12           OST; AMB; CSL
                                              119:17-134:20        AMB; CSL; SPC
                                              138:18-140:11        AMB; CSL
                                              146:24-148:22        OST; AMB; SPC
 155:19-21            401; 402; 403; 611;     153:21-155:18        OST; AMB; SPC
                      IC
 155:24-156:3         401; 402; 403; 611;     153:21-155:18        OST; AMB; SPC
                      IC                      156:4-24             OST; AMB; CSL
 158:4-9              401; 402; 403; 611;     157:15-158:3         OST; AMB; SPC
                      IC                      158:10-12            OST; AMB
                                              158:20-23            OST; AMB
                                              159:4-160:9          OST; AMB; CSL
 158:15-19            401; 402; 403; 611;     157:15-158:3         OST; AMB; SPC
                      IC                      158:10-12            OST; AMB
                                              158:20-23            OST; AMB
                                              159:4-160:9          OST; AMB; CSL
 158:25-159:3         401; 402; 403; 611;     157:15-158:3         OST; AMB; SPC
                      IC                      158:10-12            OST; AMB
                                              158:20-23            OST; AMB
                                              159:4-160:9          OST; AMB; CSL
 161:17-21            401; 402; 403; 611;
                      IC
 161:23-162:8         401; 402; 403; 611;
                      IC
 175:17-24            401; 402; 403; 611;     175:13-16
                      IC                      176:11-25            AMB
 175:17-176:10        401; 402; 403; 611;     175:13-16
                      IC                      176:11-25            AMB
 212:6-16             401; 402; 403; 611;     211:1-212:5          AMB
                      IC                      215:13-220:13        OST; AMB; SPC
 253:4-14             401; 402; 403; 611;     252:22-253:3         OST; AMB; SPC
                      IC                      253:15-254:16        OST; AMB; SPC
                                              255:17-256:12        AMB; CSL
 254:17-25                                    252:22-253:3         OST; AMB; SPC


Exhibit C-2                                 13
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 16 of 50

January 14, 2021 Deposition of Leon Portman


     Defendants’            Freshub’s          Freshub’s Counter      Defendants’
     Designation           Objections             Designations         Objections
                      401; 402; 403; 611;     253:15-254:16        OST; AMB; SPC
                      IC                      255:17-256:12        AMB; CSL
 255:2-13             401; 402; 403; 611;     252:22-253:3         OST; AMB; SPC
                      IC                      253:15-254:16        OST; AMB; SPC
                                              255:17-256:12        AMB; CSL
 255:15-16            401; 402; 403; 611;     252:22-253:3         OST; AMB; SPC
                      IC                      253:15-254:16        OST; AMB; SPC
                                              255:17-256:12        AMB; CSL
 282:2-5              401; 402; 403; 611;     280:3-282:1          AMB; SPC
                      IC                      282:11-284:9         AMB
 282:7-10             401; 402; 403; 611;     280:3-282:1          AMB; SPC
                      IC                      282:11-284:9         AMB
 302:3-9              401; 402; 403; 611;     301:14-302:2         OST; SPC; AMB;
                      IC                                           CSL
                                              302:21-303:7         AMB
                                              304:13-310:4         AMB; SPC; CSL
 302:13-16            401; 402; 403; 611;     301:14-302:2         OST; SPC; AMB;
                      IC                                           CSL
                                              302:21-303:7         AMB
                                              304:13-310:4         AMB; SPC; CSL
 302:18-20            401; 402; 403; 611;     301:14-302:2         OST; SPC; AMB;
                      IC                                           CSL
                                              302:21-303:7         AMB
                                              304:13-310:4         AMB; SPC; CSL
 303:9-11             401; 402; 403; 611;     301:14-302:2         OST; SPC; AMB;
                      IC                                           CSL
                                              302:21-303:7         AMB
                                              304:13-310:4         AMB; SPC; CSL
 303:13-17            401; 402; 403; 611;     301:14-302:2         OST; SPC; AMB;
                      IC                                           CSL
                                              302:21-303:7         AMB
                                              304:13-310:4         AMB; SPC; CSL
 317:2-4              401; 402; 403; 611;     316:6-317:1          AMB; SPC; CSL
                      IC                      317:5-318:7          AMB; CSL
                                              318:11-18            AMB
 318:8-10             401; 402; 403; 611;     316:6-317:1          AMB; SPC; CSL
                      IC                      317:5-318:7          AMB; CSL
                                              318:11-18            AMB




Exhibit C-2                                 14
    Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 17 of 50




      FRESHUB, INC. and FRESHUB, LTD., v. AMAZON.COM, INC., ET AL.,

                          Case No. 1:19-CV-00885-ADA

                       Defendants’ Deposition Designations


                   January 20, 2021 Deposition of Meir Iri Zohar

    Defendants’           Freshub’s        Freshub’s Counter             Defendants’
     Designation         Objections           Designations               Objections
6:8-12              401; 402; 403; 602    8:6-23                   IRR
6:20-25             401; 402; 403; 602    8:6-23                   IRR
7:1-13              401; 402; 403; 602    8:6-23                   IRR
7:14-8:5            401; 402; 403; 602    8:6-23                   IRR
8:24-9:8            401; 402; 403; 602    8:6-23                   IRR
9:9-15              401; 402; 403; 602    8:6-23                   IRR
9:16-22             401; 402; 403; 602    8:6-23                   IRR
10:5-16             401; 402; 403; 602    8:6-23                   IRR
10:17-12:12         401; 402; 403; 602
12:13-23            401; 402; 403; 602
12:24-14:2          401; 402; 403; 602
14:3-15:3           401; 402; 403; 602    15:14-16
15:4-13             401; 402; 403; 602    15:14-16
15:17-16:6          401; 402; 403; 602    16:7-13                  SPC; AMB
16:14-17:4          401; 402; 403; 602    16:7-13                  SPC; AMB
17:5-21             401; 402; 403; 602
17:22-18:12         401; 402; 403; 602    18:15-20
18:13-14            401; 402; 403; 602    18:15-20
19:6-23             401; 402; 403; 602    18:15-20
19:24               401; 402; 403; 602    18:15-20
20:17-21            401; 402; 403; 602    18:15-20
20:22-24            401; 402; 403; 602    18:15-20
21:3-11             401; 402; 403; 602    18:15-20
21:14-22:3          401; 402; 403; 602    18:15-20
22:9-22             401; 402; 403; 602    22:4-8                   AMB
                                          24:23-25:3
23:2-19             401; 402; 403; 602    22:4-8                   AMB
                                          24:23-25:3
23:20-24:11         401; 402; 403; 602    24:23-25:3
24:12-14            401; 402; 403; 602    24:23-25:3
24:17-22            401; 402; 403; 602    24:23-25:3
25:12-15            401; 402; 403; 602
25:24-26:19         401; 402; 403; 602


                                         15
       Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 18 of 50

January 20, 2021 Deposition of Meir Iri Zohar


     Defendants’                  Freshub’s               Freshub’s Counter      Defendants’
     Designation                 Objections                  Designations        Objections
 26:20-25                   401; 402; 403; 602
 27:2-5                     401; 402; 403; 602
 27:12-28:2                 401; 402; 403; 602         28:3-6
 28:7-11                    401; 402; 403; 602         28:3-6
 28:12-24                   401; 402; 403; 602
 28:25-29:14                401; 402; 403; 602         29:15-19
 29:20-30:11                401; 402; 403; 602         29:15-19
 30:12-31:2                 401; 402; 403; 602         31:10-14
 31:3-9                     401; 402; 403; 602         31:10-14
 31:15-20                   401; 402; 403; 602         31:21-25
 32:3-20                    401; 402; 403; 602         31:21-25
 32:21-33:7                 401; 402; 403; 602
 33:8-35:6                  401; 402; 403; 602
 35:7-18                    401; 402; 403; 602
 35:19-36:20                401; 402; 403; 602
 36:21-37:23                401; 402; 403; 602
 38:22-39:6                 401; 402; 403; 602
 39:7-25                    401; 402; 403; 602
 40:2-25                    401; 402; 403; 602
 41:2-21                    401; 402; 403; 602         41:22-23
 41:24-42:11                401; 402; 403; 602         42:12-14               AMB; IRR
 42:22-44:18                401; 402; 403; 602
 44:19-21                   401; 402; 403; 602
 44:24-45:2                 401; 402; 403; 602
 45:3-8                     401; 402; 403; 602
 45:17-46:4                 401; 402; 403; 602
 46:5-24                    401; 402; 403; 602
 46:25-47:3                 401; 402; 403; 602
 47:11-48:15                401; 402; 403; 602
 48:16-49:6                 401; 402; 403; 602
 49:7-17                    401; 402; 403; 602
 49:18-50:4                 401; 402; 403; 602         50:5-23
 50:5-23*                   401; 402; 403; 602
 50:24-51:3                 401; 402; 403; 602         51:4-12
 51:13-20                   401; 402; 403; 602
 51:21-52:11                401; 402; 403; 602
 52:12-18                   401; 402; 403; 602
 52:21-53:5                 401; 402; 403; 602
 53:6-9                     401; 402; 403; 602         53:10-11
                                                       53:18-24
 53:12-17                   401; 402; 403; 602         53:10-11

* Denotes Defendants’ Supplemental Deposition Designation.


Exhibit C-2                                          16
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 19 of 50

January 20, 2021 Deposition of Meir Iri Zohar


     Defendants’            Freshub’s            Freshub’s Counter      Defendants’
     Designation            Objections              Designations        Objections
                                                53:18-24
 53:25-54:14           401; 402; 403; 602       53:10-11
                                                53:18-24
 54:23-56:5            401; 402; 403; 602
 56:6-57:2             401; 402; 403; 602
 57:3-11               401; 402; 403; 602
 57:12-16              401; 402; 403; 602       57:23-58:2
 57:20-22              401; 402; 403; 602       57:23-58:2
 58:3-7                401; 402; 403; 602
 58:8-16               401; 402; 403; 602
 58:17-59:14           401; 402; 403; 602
 59:15-60:5            401; 402; 403; 602
 60:6-61:14            401; 402; 403; 602
 61:15-23              401; 402; 403; 602
 62:15-64:4            401; 402; 403; 602
 64:5-8                401; 402; 403; 602
 65:12-21              401; 402; 403; 602       65:7-11
                                                65:22-66:2           AMB; IRR
 66:3-67:9             401; 402; 403; 602       65:7-11
                                                65:22-66:2           AMB; IRR
 67:10-19              401; 402; 403; 602       65:7-11
                                                65:22-66:2           AMB; IRR
 68:16-69:3            401; 402; 403; 602       67:20-68:4
 69:4-70:2             401; 402; 403; 602       67:20-68:4
 70:10-16              401; 402; 403; 602       70:3-9
                                                70:22-25
 70:17-19*             401; 402; 403; 602
 70:20-21              401; 402; 403; 602       70:3-9
                                                70:22-25
 70:22-25*             401; 402; 403; 602
 71:2*                 401; 402; 403; 602
 71:3-17               401; 402; 403; 602       70:3-9
                                                70:22-25
 71:18-73:4            401; 402; 403; 602       70:3-9
                                                70:22-25
 73:5-16               401; 402; 403; 602       70:3-9
                                                70:22-25
 74:10-16              401; 402; 403; 602
 74:20-75:6            401; 402; 403; 602
 75:13-76:12           401; 402; 403; 602
 76:13-77:14           401; 402; 403; 602
 77:15-79:3            401; 402; 403; 602       79:4-8
 79:4-10*              401; 402; 403


Exhibit C-2                                 17
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 20 of 50

January 20, 2021 Deposition of Meir Iri Zohar


     Defendants’             Freshub’s           Freshub’s Counter         Defendants’
     Designation            Objections              Designations           Objections
 79:11-80:3            401; 402; 403; 602       79:4-8
                                                81:10-19
 80:4-81:9             401; 402; 403; 602       81:10-19
 81:20-24              401; 402; 403; 602       81:10-19
 81:25-82:4            401; 402; 403; 602       81:10-19
 82:5-10*
 84:6-85:10            401; 402; 403; 602       85:17-86:3
 85:11-16              401; 402; 403; 602       85:17-86:3
 85:17-20*             401; 402; 403; 602
 85:23-86:3*           401; 402; 403; 602
 86:4-87:6             401; 402; 403; 602       85:17-86:3
 87:7-11               401; 402; 403; 602
 87:16-24              401; 402; 403; 602
 87:25-88:13           401; 402; 403; 602
 88:14-15              401; 402; 403; 602
 88:16                 401; 402; 403; 602
 88:22-89:19           401; 402; 403; 602
 89:20-91:18           401; 402; 403; 602
 91:19-92:6            401; 402; 403; 602
 92:9-93:3             401; 402; 403; 602
 93:4-17               401; 402; 403; 602
 93:22-23              401; 402; 403; 602
 93:24-94:3            401; 402; 403; 602
 94:6-18               401; 402; 403; 602
 94:19-95:19           401; 402; 403; 602
 95:22-96:12           401; 402; 403; 602       96:16-17             IRR
 96:15                 401; 402; 403; 602       96:16-17             IRR
 96:18-97:4            401; 402; 403; 602       96:16-17             IRR
 97:5-98:8             401; 402; 403; 602
 98:11-12              401; 402; 403; 602
 98:13-99:3            401; 402; 403; 602
 99:4-7                401; 402; 403; 602
 99:11-17              401; 402; 403; 602
 99:20-100:3           401; 402; 403; 602       100:6
 100:7-11              401; 402; 403; 602
 100:14-20             401; 402; 403; 602
 100:24-101:4          401; 402; 403; 602
 101:5-102:7           401; 402; 403; 602
 102:10-103:8          401; 402; 403; 602       103:15-104:6
 103:11-14             401; 402; 403; 602       103:15-104:6
 103:15-19*            401; 402; 403; 602
 103:22-104:6*         401; 402; 403; 602
 104:7-9               401; 402; 403; 602       103:15-104:6


Exhibit C-2                                 18
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 21 of 50

January 20, 2021 Deposition of Meir Iri Zohar


     Defendants’             Freshub’s           Freshub’s Counter         Defendants’
     Designation            Objections              Designations           Objections
 104:14-105:6          401; 402; 403; 602       103:15-104:6
 105:9                 401; 402; 403; 602       103:15-104:6
 105:10-16             401; 402; 403; 602       103:15-104:6
 105:20                401; 402; 403; 602       103:15-104:6
 105:21-106:4          401; 402; 403; 602       103:15-104:6
 106:7-8               401; 402; 403; 602       103:15-104:6
 106:9-108:14          401; 402; 403; 602
 108:15-110:11         401; 402; 403; 602
 110:12-16             401; 402; 403; 602
 110:17-25             401; 402; 403; 602       111:1-7
 111:8-20              401; 402; 403; 602       111:1-7
 111:21-25             401; 402; 403; 602
 112:9-17              401; 402; 403; 602
 112:23-113:3          401; 402; 403; 602       112:18-22
 113:6-22              401; 402; 403; 602       112:18-22
 114:5-9               401; 402; 403; 602       112:18-22
 114:12-15             401; 402; 403; 602       112:18-22
 114:16-20             401; 402; 403; 602       112:18-22
                                                114:21-22
 114:23                401; 402; 403; 602       112:18-22
                                                114:21-22
 115:5-10              401; 402; 403; 602       112:18-22
                                                114:24-115:4
 115:13-14             401; 402; 403; 602       112:18-22
                                                114:24-115:4
 115:15-116:4          401; 402; 403; 602       114:24-115:4
 116:7-117:11          401; 402; 403; 602       114:24-115:4
 117:12-16             401; 402; 403; 602
 117:17-118:12         401; 402; 403; 602
 119:24-120:3          401; 402; 403; 602
 120:7-121:21          401; 402; 403; 602
 121:22-123:7          401; 402; 403; 602       123:20-124:3         SPC
 123:8-19              401; 402; 403; 602       123:20-124:3         SPC
 124:4-11              401; 402; 403; 602       123:20-124:3         SPC
 124:22-125:3          401; 402; 403; 602
 125:4-126:4           401; 402; 403; 602
 126:14-17             401; 402; 403; 602
 126:24-127:7          401; 402; 403; 602
 127:8-25              401; 402; 403; 602       128:24-129:9
 128:2-23              401; 402; 403; 602       128:24-129:9
 129:10-13             401; 402; 403; 602       128:24-129:9
 129:20-130:9          401; 402; 403; 602       128:24-129:9
 130:10-131:3          401; 402; 403; 602       128:24-129:9


Exhibit C-2                                 19
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 22 of 50

January 20, 2021 Deposition of Meir Iri Zohar


     Defendants’             Freshub’s           Freshub’s Counter     Defendants’
     Designation            Objections              Designations       Objections
 131:6-23              401; 402; 403; 602
 132:7-133:4           401; 402; 403; 602       133:5-13
 133:14-23             401; 402; 403; 602       133:5-13
 133:24-134:19         401; 402; 403; 602       134:20-25
 135:2-19              401; 402; 403; 602       134:20-25
 135:20-136:3          401; 402; 403; 602       136:4-5
 136:12-25             401; 402; 403; 602
 137:2-6               401; 402; 403; 602
 137:7-15              401; 402; 403; 602
 137:16-138:6          401; 402; 403; 602       138:7-10             AMB
 138:11-16             401; 402; 403; 602       138:7-10             AMB
 138:22-139:14         401; 402; 403; 602       138:17-21
 139:15-20             401; 402; 403; 602
 140:4-25              401; 402; 403; 602
 141:2-21              401; 402; 403; 602
 141:22-25             401; 402; 403; 602
 142:4-6               401; 402; 403; 602
 142:12-21             401; 402; 403; 602
 142:24-143:5          401; 402; 403; 602
 143:6-144:3           401; 402; 403; 602
 144:4-18              401; 402; 403; 602
 144:19-145:2          401; 402; 403; 602
 145:3-6               401; 402; 403; 602
 145:13-20             401; 402; 403; 602
 146:12-19             401; 402; 403; 602       146:20-147:2
                                                147:11-18
                                                147:25-148:3
                                                149:4-9
 147:3-4               401; 402; 403; 602       146:20-147:2
                                                147:11-18
                                                147:25-148:3
                                                149:4-9
 147:5-10              401; 402; 403; 602       146:20-147:2
                                                147:11-18
                                                147:25-148:3
                                                149:4-9
 147:19-24             401; 402; 403; 602       146:20-147:2
                                                147:11-18
                                                147:25-148:3
                                                149:4-9
 148:4-12              401; 402; 403; 602       146:20-147:2
                                                147:11-18
                                                147:25-148:3


Exhibit C-2                                 20
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 23 of 50

January 20, 2021 Deposition of Meir Iri Zohar


     Defendants’            Freshub’s            Freshub’s Counter     Defendants’
     Designation            Objections              Designations       Objections
                                                149:4-9
 148:13-149:3          401; 402; 403; 602       146:20-147:2
                                                147:11-18
                                                147:25-148:3
                                                149:4-9
 149:10-17             401; 402; 403; 602       146:20-147:2
                                                147:11-18
                                                147:25-148:3
                                                149:4-9
 150:3-10              401; 402; 403; 602       149:18-150:2
 150:11-19             401; 402; 403; 602       149:18-150:2
 150:20-151:23         401; 402; 403; 602       149:18-150:2
                                                151:24-152:4
 152:5-153:23          401; 402; 403; 602       151:24-152:4
 153:24-155:6          401; 402; 403; 602       155:7-23
 155:7-23*
 155:24-156:10         401; 402; 403; 602       155:7-23
 156:11-157:13         401; 402; 403; 602       158:2-159:2
 157:14-25             401; 402; 403; 602       158:2-159:2
 158:2-159:2*
 159:3-24              401; 402; 403; 602       158:2-159:2
 160:6-21              401; 402; 403; 602       159:25-160:5
                                                160:22-161:3
 160:22-161:3*         401; 402; 403
 161:4-20              401; 402; 403; 602       160:22-161:3
                                                161:21-24
 161:25-162:25         401; 402; 403; 602       161:21-24
                                                163:2-13
                                                163:20-23            CSL
 163:2-14*             401; 402; 403
 163:14-19             401; 402; 403; 602       163:2-13
                                                163:20-23            CSL
 163:24-164:8          401; 402; 403; 602       164:9-12
                                                164:15-17
                                                164:19-24            CSL
 164:13-14             401; 402; 403; 602       164:9-12
                                                164:15-17
                                                164:19-24            CSL
 164:18                401; 402; 403; 602       164:9-12
                                                164:15-17
                                                164:19-24            CSL
 164:21-22*            401; 402; 403
 164:25-165:16         401; 402; 403; 602       164:9-12


Exhibit C-2                                 21
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 24 of 50

January 20, 2021 Deposition of Meir Iri Zohar


     Defendants’            Freshub’s            Freshub’s Counter      Defendants’
     Designation            Objections              Designations        Objections
                                                164:15-17
                                                164:19-24            CSL
 165:17-166:7          401; 402; 403; 602       166:25-167:15
 166:11-24             401; 402; 403; 602       166:25-167:15
 166:25-167:15*
 167:16-168:2          401; 402; 403; 602       166:25-167:15
 168:3-7               401; 402; 403; 602
 168:15-169:9          401; 402; 403; 602
 169:10-170:15         401; 402; 403; 602
 170:16-18             401; 402; 403; 602
 170:19-171:3          401; 402; 403; 602
 171:12-20             401; 402; 403; 602
 172:6-22              401; 402; 403; 602
 175:20-176:14         401; 402; 403; 602       177:4-5
 176:15-20             401; 402; 403; 602       177:4-5
 176:21-25             401; 402; 403; 602       177:4-5
 177:6-178:16          401; 402; 403; 602       177:4-5
 178:17-179:18         401; 402; 403; 602
 180:13-181:9          401; 402; 403; 602
 181:10-22             401; 402; 403; 602       182:3-8
 182:9-183:3           401; 402; 403; 602       182:3-8
 183:4-16              401; 402; 403; 602
 183:17-184:10         401; 402; 403; 602
 184:11-21             401; 402; 403; 602
 185:7-186:12          401; 402; 403; 602       188:18-189:9         CSL
 186:13-187:25         401; 402; 403; 602       188:18-189:9         CSL
 188:2-17              401; 402; 403; 602       188:18-189:9         CSL
 189:10-190:5          401; 402; 403; 602       188:18-189:9         CSL
 190:6-13              401; 402; 403; 602       190:16
 190:17-191:4          401; 402; 403; 602       190:16
 191:7-12              401; 402; 403; 602
 191:13-20             401; 402; 403; 602
 192:5-23              401; 402; 403; 602
 192:24-193:8          401; 402; 403; 602       193:11
 193:12-24             401; 402; 403; 602       193:11
 194:9-18              401; 402; 403; 602
 194:22-195:12         401; 402; 403; 602
 195:13-20             401; 402; 403; 602
 196:5-23              401; 402; 403; 602       197:9-13             IRR; CSL
 196:24-197:8          401; 402; 403; 602       197:9-13             IRR; CSL
 197:14-19             401; 402; 403; 602       197:9-13             IRR; CSL
 198:14-199:6          401; 402; 403; 602
 199:7-18              401; 402; 403; 602


Exhibit C-2                                 22
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 25 of 50

January 20, 2021 Deposition of Meir Iri Zohar


     Defendants’             Freshub’s           Freshub’s Counter         Defendants’
     Designation            Objections              Designations           Objections
 200:3-201:13          401; 402; 403; 602       201:16-19            IRR
 201:14-15             401; 402; 403; 602       201:16-19            IRR
 201:20-202:4          401; 402; 403; 602       201:16-19            IRR
 202:5-19              401; 402; 403; 602
 202:20-24             401; 402; 403; 602
 203:5-204:8           401; 402; 403; 602
 204:15-17             401; 402; 403; 602
 204:20-21             401; 402; 403; 602
 205:5-20              401; 402; 403; 602       205:21-206:2         IRR; PRJ
 206:3-25              401; 402; 403; 602       205:21-206:2         IRR; PRJ
 207:2-5               401; 402; 403; 602       205:21-206:2         IRR; PRJ
 207:14-208:2          401; 402; 403; 602       205:21-206:2         IRR; PRJ
 208:6-209:14          401; 402; 403; 602
 209:15-19             401; 402; 403; 602
 209:24-211:2          401; 402; 403; 602
 211:3-18              401; 402; 403; 602
 212:2-22              401; 402; 403; 602
 212:23-213:3          401; 402; 403; 602
 213:4-214:12          401; 402; 403; 602
 214:13-215:5          401; 402; 403; 602
 215:15-216:11         401; 402; 403; 602
 216:12-22             401; 402; 403; 602
 216:23-217:8          401; 402; 403; 602
 217:15-21             401; 402; 403; 602
 218:8-219:5           401; 402; 403; 602
 219:10-20             401; 402; 403; 602
 219:25-221:4          401; 402; 403; 602
 221:12-222:10         401; 402; 403; 602
 222:11-14             401; 402; 403; 602
 222:17-24             401; 402; 403; 602
 223:3-13              401; 402; 403; 602
 223:14-224:13         401; 402; 403; 602
 224:20-225:19         401; 402; 403; 602
 226:6-25              401; 402; 403; 602
 227:2-25              401; 402; 403; 602
 228:10-15             401; 402; 403; 602
 228:24-230:11         401; 402; 403; 602
 230:12-16             401; 402; 403; 602       230:17-21
                                                231:2-14             CSL
 230:22-25             401; 402; 403; 602       230:17-21
                                                231:2-14             CSL
 231:15-24             401; 402; 403; 602       230:17-21
                                                231:2-14             CSL


Exhibit C-2                                 23
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 26 of 50

January 20, 2021 Deposition of Meir Iri Zohar


     Defendants’             Freshub’s           Freshub’s Counter      Defendants’
     Designation            Objections              Designations        Objections
 232:3-11              401; 402; 403; 602       230:17-21
                                                231:2-14             CSL
 232:15-233:9          401; 402; 403; 602       230:17-21
                                                231:2-14             CSL
                                                233:18-22
 233:14-17             401; 402; 403; 602       233:18-22
 234:20-235:10         401; 402; 403; 602       234:3-16             AMB; IRR
 235:11-236:5          401; 402; 403; 602       234:3-16             AMB; IRR
 236:14-237:22         401; 402; 403; 602
 237:23-238:2          401; 402; 403; 602
 238:5-15              401; 402; 403; 602
 238:18                401; 402; 403; 602
 238:19-239:10         401; 402; 403; 602
 239:11-14             401; 402; 403; 602       239:17-18
 239:19-24             401; 402; 403; 602       239:17-18
 240:9-14              401; 402; 403; 602
 240:15-22             401; 402; 403; 602
 241:8-242:10          401; 402; 403; 602
 242:19-243:17         401; 402; 403; 602
 244:7-11              401; 402; 403; 602
 245:2-8               401; 402; 403; 602       245:22-246:9         CSL
                                                246:12-13
 245:12-17             401; 402; 403; 602       245:22-246:9         CSL
                                                246:12-13
 245:18-21             401; 402; 403; 602       245:22-246:9         CSL
                                                246:12-13
 246:10-11             401; 402; 403; 602       245:22-246:9         CSL
                                                246:12-13
 246:14-20             401; 402; 403; 602       245:22-246:9         CSL
                                                246:12-13
 246:21-247:2          401; 402; 403; 602       245:22-246:9         CSL
                                                246:12-13
 247:9-23              401; 402; 403; 602
 248:2-16              401; 402; 403; 602
 248:23-250:3          401; 402; 403; 602       250:15-251:2         IRR; AMB
 250:4-14              401; 402; 403; 602       250:15-251:2         IRR; AMB
 251:3-24              401; 402; 403; 602       250:15-251:2         IRR; AMB
 251:25-252:3          401; 402; 403; 602
 252:6-19              401; 402; 403; 602
 253:20-255:5          401; 402; 403; 602
 255:6-21              401; 402; 403; 602
 256:8-257:23          401; 402; 403; 602
 258:8-259:2           401; 402; 403; 602


Exhibit C-2                                 24
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 27 of 50

January 20, 2021 Deposition of Meir Iri Zohar


     Defendants’             Freshub’s           Freshub’s Counter   Defendants’
     Designation            Objections              Designations     Objections
 259:9-261:2           401; 402; 403; 602
 261:10-262:18         401; 402; 403; 602
 262:19-263:3          401; 402; 403; 602
 263:6-18              401; 402; 403; 602
 264:2-265:5           401; 402; 403; 602
 265:6-11              401; 402; 403; 602
 265:14-266:4          401; 402; 403; 602
 266:19-267:20         401; 402; 403; 602
 268:4-269:14          401; 402; 403; 602
 269:16-270:4          401; 402; 403; 602
 271:12-272:7          401; 402; 403; 602
 273:9-274:25          401; 402; 403; 602
 275:8-277:8           401; 402; 403; 602       277:24-278:8
 277:9-23              401; 402; 403; 602       277:24-278:8
 277:24-278:8*         401; 402; 403
 278:9-279:2           401; 402; 403; 602       277:24-278:8
 279:6-280:17          401; 402; 403; 602
 280:25-281:16         401; 402; 403; 602
 281:17-18             401; 402; 403; 602
 282:21-24             401; 402; 403; 602
 283:6-8               401; 402; 403; 602
 283:21-284:18         401; 402; 403; 602
 284:25-286:25         401; 402; 403; 602
 287:5-25              401; 402; 403; 602
 288:10-22             401; 402; 403; 602
 289:7-19              401; 402; 403; 602
 290:4-291:3           401; 402; 403; 602
 291:10-293:2          401; 402; 403; 602
 293:10-295:11         401; 402; 403; 602
 295:24-296:11         401; 402; 403; 602
 296:12-297:3          401; 402; 403; 602       297:4-16
 297:4-10*             401; 402; 403
 297:13-22*            401; 402; 403
 298:2-17              401; 402; 403; 602       297:4-16
 298:18-299:15         401; 402; 403; 602       297:4-16
 300:22-301:11         401; 402; 403; 602
 302:7-22              401; 402; 403; 602
 303:10-20             401; 402; 403; 602
 304:3-20              401; 402; 403; 602
 305:4-23              401; 402; 403; 602
 305:24-25             401; 402; 403; 602
 306:5-22              401; 402; 403; 602
 307:2                 401; 402; 403; 602


Exhibit C-2                                 25
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 28 of 50

January 20, 2021 Deposition of Meir Iri Zohar


     Defendants’             Freshub’s           Freshub’s Counter   Defendants’
     Designation            Objections              Designations     Objections
 307:9-308:5           401; 402; 403; 602
 308:13-309:4          401; 402; 403; 602
 309:5-8*              401; 402; 403; 501
 309:19-20             401; 402; 403; 602
 310:7-14              401; 402; 403; 602
 311:2-312:4           401; 402; 403; 602
 312:5-7               401; 402; 403; 602
 312:10-13             401; 402; 403; 602
 312:17-313:16         401; 402; 403; 602
 313:18                401; 402; 403; 602
 313:19-314:4          401; 402; 403; 602




Exhibit C-2                                 26
    Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 29 of 50




         FRESHUB, INC. and FRESHUB, LTD., v. AMAZON.COM, INC., ET AL.,

                           Case No. 1:19-CV-00885-ADA

                        Defendants’ Deposition Designations


                     January 27, 2021 Deposition of David Weiss

    Defendants’            Freshub’s         Freshub’s Counter       Defendants’
    Designation           Objections            Designations         Objections
8:21-9:11            401; 402; 403; 611;    189:13-190:3          DUP; REL
                     EXC
9:12-14              401; 402; 403; 611;    11:14-18
                     EXC                    189:13-190:19         DUP; REL; ARG;
                                                                  AMB; PRJ
9:15-10:1            401; 402; 403; 611;    11:14-18
                     EXC                    189:13-190:19         DUP; REL; ARG;
                                                                  AMB; PRJ
10:11-25             401; 402; 403; 611;    11:14-18
                     EXC                    189:13-190:19         DUP; REL; ARG;
                                                                  AMB; PRJ
11:1-9               401; 402; 403; 611;    11:14-18
                     EXC                    189:13-190:19         DUP; REL; ARG;
                                                                  AMB; PRJ
11:10-13             401; 402; 403; 611;    11:14-18
                     EXC                    189:13-190:19         DUP; REL; ARG;
                                                                  AMB; PRJ
11:19-25             401; 402; 403; 611;    12:1-3
                     EXC                    189:13-190:19         DUP; REL; ARG;
                                                                  AMB; PRJ
12:4-10              401; 402; 403; 611;    12:11-13
                     EXC                    189:13-190:19         DUP; REL; ARG;
                                                                  AMB; PRJ
12:14-13:1           401; 402; 403; 611;    13:2-4
                     EXC
13:5-14:1            401; 402; 403; 611;    13:2-4
                     EXC                    14:2-25               CSL REL
15:2-10              401; 402; 403; 611;    16:12-25              AMB; CSL; REL
                     EXC
15:11-16:1           401; 402; 403; 611;    16:12-25              AMB; CSL; REL
                     EXC
16:2-8               401; 402; 403; 611;    16:12-25              AMB; CSL; REL
                     EXC



                                           27
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 30 of 50

January 27, 2021 Deposition of David Weiss


     Defendants’            Freshub’s          Freshub’s Counter     Defendants’
     Designation           Objections             Designations        Objections
 16:9-11              401; 402; 403; 611;     16:12-25             AMB; CSL; REL
                      EXC
 17:1-3               401; 402; 403; 611;     17:4-7               REL CSL
                      EXC
 17:8-20              401; 402; 403; 611;     17:21-18:4
                      EXC
 18:5-19:13           401; 402; 403; 611;     17:21-18:4
                      EXC
 19:14-20:5           401; 402; 403; 611;
                      EXC
 20:6-16              401; 402; 403; 611;     21:1-3
                      EXC
 21:4-9               401; 402; 403; 611;     21:10-22:7           CSL; REL; PRJ;
                      EXC                                          ARG; OST
 22:8-14              401; 402; 403; 611;
                      EXC
 22:15-22             401; 402; 403; 611;     22:23-23:18          EXP; CSL; REL; PRJ
                      EXC
 23:19-22             401; 402; 403; 611;     24:10-13
                      EXC
 23:23-24:9           401; 402; 403; 611;     24:10-13
                      EXC
 24:14-22             401; 402; 403; 611;
                      EXC
 26:10-15             401; 402; 403; 611;
                      EXC
 26:17-20             401; 402; 403; 611;
                      EXC
 26:21-27:3           401; 402; 403; 611;     27:25-28:3
                      EXC
 27:4-10              401; 402; 403; 611;
                      EXC
 27:11-19             401; 402; 403; 611;     27:25-28:3
                      EXC
 27:20-24             401; 402; 403; 611;     27:25-28:3
                      EXC
 28:4-8               401; 402; 403; 611;     28:9-11              REL; AMB; NO
                      EXC                                          TESTIMONY
 28:13-16             401; 402; 403; 611;     28:18-19             REL; ARG; AMB;
                      EXC                                          PRJ; NO
                                                                   TESTIMONY
 28:17                401; 402; 403; 611;
                      EXC



Exhibit C-2                                  28
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 31 of 50

January 27, 2021 Deposition of David Weiss


     Defendants’            Freshub’s          Freshub’s Counter      Defendants’
     Designation           Objections             Designations         Objections
 28:20-29:16          401; 402; 403; 611;     29:17-24             CSL; REL; AMB;
                      EXC                                          NO TESTIMONY
 29:25-30:5           401; 402; 403; 611;     30:14-17
                      EXC
 30:6-13              401; 402; 403; 611;     30:14-17
                      EXC
 30:18-31:7           401; 402; 403; 611;     30:14-17
                      EXC                     31:8-11
 31:12-19             401; 402; 403; 611;
                      EXC
 36:17-37:23          401; 402; 403; 611;     37:24-38:25          CSL; REL; PRJ;
                      EXC                                          AMB; NO
                                                                   TESTIMONY; OST
 39:2-14              401; 402; 403; 611;     40:2-15              CSL; REL; NO
                      EXC                                          TESTIMONY
 39:16-18             401; 402; 403; 611;     40:2-15              CSL; REL; NO
                      EXC                                          TESTIMONY
 39:20-40:1           401; 402; 403; 611;     40:2-15              CSL; REL; NO
                      EXC                                          TESTIMONY
 40:16-19             401; 402; 403; 611;     41:16                REL; CSL; AMB;
                      EXC                                          ARG; NO
                                                                   TESTIMONY
                                              41:18-24             CSL; REL; AMB;
                                                                   ARG; NO
                                                                   TESTIMONY
 40:20-25             401; 402; 403; 611;     41:16                REL; CSL; AMB;
                      EXC                                          ARG; NO
                                                                   TESTIMONY
                                              41:18-24             CSL; REL; AMB;
                                                                   ARG; NO
                                                                   TESTIMONY
 41:1-3               401; 402; 403; 611;     41:16                REL; CSL; AMB;
                      EXC                                          ARG; NO
                                                                   TESTIMONY
                                              41:18-24             CSL; REL; AMB;
                                                                   ARG; NO
                                                                   TESTIMONY
 41:8-11              401; 402; 403; 611;     41:16                REL; CSL; AMB;
                      EXC                                          ARG; NO
                                                                   TESTIMONY
                                              41:18-24             CSL; REL; AMB;
                                                                   ARG; NO
                                                                   TESTIMONY



Exhibit C-2                                  29
        Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 32 of 50

January 27, 2021 Deposition of David Weiss


     Defendants’            Freshub’s          Freshub’s Counter      Defendants’
     Designation           Objections             Designations         Objections
 41:12-15             401; 402; 403; 611;     41:16                REL; CSL; AMB;
                      EXC                                          ARG; NO
                                                                   TESTIMONY
                                              41:18-24             CSL; REL; AMB;
                                                                   ARG; NO
                                                                   TESTIMONY
 41:17                401; 402; 403; 611;     41:16                REL; CSL; AMB;
                      EXC                                          ARG; NO
                                                                   TESTIMONY
                                              41:18-24             CSL; REL; AMB;
                                                                   ARG; NO
                                                                   TESTIMONY
 41:25-42:2           401; 402; 403; 611;     41:16                REL; CSL; AMB;
                      EXC                                          ARG; NO
                                                                   TESTIMONY
                                              41:18-24             CSL; REL; AMB;
                                                                   ARG; NO
                                                                   TESTIMONY
                                              42:3-43:11           CSL; REL; AMB;
                                                                   ARG; NO
                                                                   TESTIMONY
 43:12-14             401; 402; 403; 611;     44:10-22
                      EXC
 43:17-44:9           401; 402; 403; 611;     44:10-22
                      EXC
 44:23-45:8           401; 402; 403; 611;     44:10-22
                      EXC                     45:9-18              REL; CSL; NO
                                                                   TESTIMONY
 45:19-46:1           401; 402; 403; 611;     47:2-5               REL; CSL; NO
                      EXC                                          TESTIMONY
 46:3                 401; 402; 403; 611;     47:2-5               REL; CSL; NO
                      EXC                                          TESTIMONY
 46:5-23              401; 402; 403; 611;     47:2-5               REL; CSL; NO
                      EXC                                          TESTIMONY
 46:24-47:1           401; 402; 403; 611;     47:2-5               REL; CSL; NO
                      EXC                                          TESTIMONY
 47:6-10              401; 402; 403; 611;     47:2-5               REL; CSL; NO
                      EXC                                          TESTIMONY
                                              47:11-17             REL; CSL; NO
                                                                   TESTIMONY
 47:19-24             401; 402; 403; 611;     47:25-48:2           REL; CSL; NO
                      EXC                                          TESTIMONY
 48:3-5               401; 402; 403; 611;
                      EXC


Exhibit C-2                                  30
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 33 of 50

January 27, 2021 Deposition of David Weiss


     Defendants’            Freshub’s          Freshub’s Counter      Defendants’
     Designation           Objections             Designations         Objections
 48:6-9               401; 402; 403; 611;     48:10-12             REL; DUP; NO
                      EXC                                          TESTIMONY
                                              48:23-25
                                              49:9-11
 49:12-15             401; 402; 403; 611;     49:9-11
                      EXC                     50:7-51:16           CSL; REL; ARG;
                                                                   NO TESTIMONY
 49:20-23             401; 402; 403; 611;     50:7-51:16           CSL; REL; ARG;
                      EXC                                          NO TESTIMONY
 49:24-50:6           401; 402; 403; 611;     50:7-51:16           CSL; REL; ARG;
                      EXC                                          NO TESTIMONY
 51:17-18             401; 402; 403; 611;     53:22-54:7           REL; CSL; NO
                      EXC                                          TESTIMONY
 51:18-52:5           401; 402; 403; 611;     53:22-54:7           REL; CSL; NO
                      EXC                                          TESTIMONY
 52:9-53:2            401; 402; 403; 611;     53:22-54:7           REL; CSL; NO
                      EXC                                          TESTIMONY
 53:3-5               401; 402; 403; 611;     53:22-54:7           REL; CSL; NO
                      EXC                                          TESTIMONY
 53:10-21             401; 402; 403; 611;     53:22-54:7           REL; CSL; NO
                      EXC                                          TESTIMONY
 54:9-19              401; 402; 403; 611;     54:20-22             REL; CSL; NO
                      EXC                                          TESTIMONY
 54:23-55:8           401; 402; 403; 611;     55:14-24             REL; CSL; NO
                      EXC                                          TESTIMONY
 55:10                401; 402; 403; 611;     55:14-24             REL; CSL; NO
                      EXC                                          TESTIMONY
 55:12-13             401; 402; 403; 611;     55:14-24             REL; CSL; NO
                      EXC                                          TESTIMONY
 55:25-56:8           401; 402; 403; 611;     56:9-18              REL; CSL; NO
                      EXC                                          TESTIMONY
 56:19-24             401; 402; 403; 611;     57:12-24             REL; CSL; NO
                      EXC                                          TESTIMONY
 56:25-57:11          401; 402; 403; 611;     57:12-24             REL; CSL; NO
                      EXC                                          TESTIMONY
 57:25-58:4           401; 402; 403; 611;     59:4-9               REL; CSL; NO
                      EXC                                          TESTIMONY
 58:5-59:3            401; 402; 403; 611;     59:4-9               REL; CSL; NO
                      EXC                                          TESTIMONY
 59:10-17             401; 402; 403; 611;     59:18-22
                      EXC
 59:23-25             401; 402; 403; 611;     60:19-61:2           ARG; CSL; PRJ;
                      EXC                                          REL; LPK; FOU



Exhibit C-2                                  31
        Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 34 of 50

January 27, 2021 Deposition of David Weiss


        Defendants’         Freshub’s          Freshub’s Counter      Defendants’
        Designation        Objections             Designations         Objections
 60:6                 401; 402; 403; 611;     60:19-61:2           ARG; CSL; PRJ;
                      EXC                                          REL; LPK; FOU
 60:8-18              401; 402; 403; 611;     60:19-61:2           ARG; CSL; PRJ;
                      EXC                                          REL; LPK; FOU
 61:3-10              401; 402; 403; 611;
                      EXC
 61:20-62:25          401; 402; 403; 611;
                      EXC
 63:1-13              401; 402; 403; 611;     63:14-17
                      EXC
 63:18-20             401; 402; 403; 611;     63:14-17
                      EXC
 63:22                401; 402; 403; 611;     63:14-17
                      EXC
 63:24-64:9           401; 402; 403; 611;     63:14-17
                      EXC
 64:11                401; 402; 403; 611;     63:14-17
                      EXC
 64:21-65:11          401; 402; 403; 611;     65:12-15
                      EXC
 65:16-25             401; 402; 403; 611;     65:12-15
                      EXC                     66:1-4               CSL; REL
 66:5-7               401; 402; 403; 611;     66:8-15              REL; CSL; NO
                      EXC                                          TESTIMONY
 66:16-25             401; 402; 403; 611;
                      EXC
 67:2-7               401; 402; 403; 611;
                      EXC
 67:9-20              401; 402; 403; 611;
                      EXC
 67:22                401; 402; 403; 611;
                      EXC
 68:6-23              401; 402; 403; 611;     68:24-69:13          REL; CSL; NO
                      EXC                                          TESTIMONY
 69:15-70:14          401; 402; 403; 611;     68:24-69:13          REL; CSL; NO
                      EXC                                          TESTIMONY
 70:15-22             401; 402; 403; 611;
                      EXC
 71:8-72:3            401; 402; 403; 611;
                      EXC
 72:4-19              401; 402; 403; 611;
                      EXC
 72:20-23             401; 402; 403; 611;
                      EXC


Exhibit C-2                                  32
        Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 35 of 50

January 27, 2021 Deposition of David Weiss


     Defendants’            Freshub’s             Freshub’s Counter      Defendants’
     Designation           Objections                Designations        Objections
 73:7-24              401; 402; 403; 611;
                      EXC
 74:3                 401; 402; 403; 611;
                      EXC
 74:4-6               401; 402; 403; 611;
                      EXC
 74:13-75:6           401; 402; 403; 611;     75:20-22                REL; CSL; NO
                      EXC                                             TESTIMONY
 75:7-13              401; 402; 403; 611;     75:20-22                REL; CSL; NO
                      EXC                                             TESTIMONY
 75:15-19             401; 402; 403; 611;     75:20-22                REL; CSL; NO
                      EXC                                             TESTIMONY
 75:23-76:14          401; 402; 403; 611;     76:15-77:3              REL; CSL; NO
                      EXC                                             TESTIMONY
 77:4-18              401; 402; 403; 611;     77:19-21                REL; DUP; AMB
                      EXC
 77:22-23             401; 402; 403; 611;
                      EXC
 78:6-7               401; 402; 403; 611;
                      EXC
 78:9-19              401; 402; 403; 611;
                      EXC
 78:20-22             401; 402; 403; 611;     92:21-25                REL; CSL; NO
                      EXC                                             TESTIMONY
                                              95:13-98:9              REL; CSL; AMB;
                                                                      PRJ
 79:5-11              401; 402; 403; 611;     79:12-13                REL; AMB; DUP;
                      EXC                                             NO TESTIMONY
 79:14-19             401; 402; 403; 611;
                      EXC
 80:3-13              401; 402; 403; 611;
                      EXC
 81:2-21              401; 402; 403; 611;
                      EXC
 81:23-25             401; 402; 403; 611;
                      EXC
 82:24-83:1           401; 402; 403; 611;
                      EXC
 84:1-13              401; 402; 403; 611;
                      EXC
 84:23-86:8           401; 402; 403; 611;
                      EXC
 86:9-12              401; 402; 403; 611;
                      EXC


Exhibit C-2                                  33
        Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 36 of 50

January 27, 2021 Deposition of David Weiss


     Defendants’            Freshub’s             Freshub’s Counter      Defendants’
     Designation           Objections                Designations        Objections
 86:13-15             401; 402; 403; 611;
                      EXC
 86:18-23             401; 402; 403; 611;     86:24-87:2              REL; AMB
                      EXC
 87:3-19              401; 402; 403; 611;
                      EXC
 87:20-88:10          401; 402; 403; 611;     90:13-25                REL; CSL; NO
                      EXC                                             TESTIMONY
 88:11-17             401; 402; 403; 611;     90:13-25                REL; CSL; NO
                      EXC                                             TESTIMONY
 88:18-89:1           401; 402; 403; 611;     90:13-25                REL; CSL; NO
                      EXC                                             TESTIMONY
 89:3                 401; 402; 403; 611;     90:13-25                REL; CSL; NO
                      EXC                                             TESTIMONY
 89:5-9               401; 402; 403; 611;     90:13-25                REL; CSL; NO
                      EXC                                             TESTIMONY
 89:10-16             401; 402; 403; 611;     90:13-25                REL; CSL; NO
                      EXC                                             TESTIMONY
 89:17-90:7           401; 402; 403; 611;     90:13-25                REL; CSL; NO
                      EXC                                             TESTIMONY
 90:10-11             401; 402; 403; 611;     90:13-25                REL; CSL; NO
                      EXC                                             TESTIMONY
 91:2-5               401; 402; 403; 611;     90:13-25                REL; CSL; NO
                      EXC                                             TESTIMONY
 91:9                 401; 402; 403; 611;     90:13-25                REL; CSL; NO
                      EXC                                             TESTIMONY
 91:15-92:20          401; 402; 403; 611;     92:21-25                REL; CSL; NO
                      EXC                                             TESTIMONY
 93:2-7               401; 402; 403; 611;     95:13-98:9              REL; CSL; AMB;
                      EXC                                             PRJ
 93:8-15              401; 402; 403; 611;     95:13-98:9              REL; CSL; AMB;
                      EXC                                             PRJ
 93:17-18             401; 402; 403; 611;     95:13-98:9              REL; CSL; AMB;
                      EXC                                             PRJ
 93:20-94:8           401; 402; 403; 611;     95:13-98:9              REL; CSL; AMB;
                      EXC                                             PRJ
 94:10-11             401; 402; 403; 611;     95:13-98:9              REL; CSL; AMB;
                      EXC                                             PRJ
 94:13-16             401; 402; 403; 611;     95:13-98:9              REL; CSL; AMB;
                      EXC                                             PRJ
 94:18                401; 402; 403; 611;     95:13-98:9              REL; CSL; AMB;
                      EXC                                             PRJ
 95:2-5               401; 402; 403; 611;     95:13-98:9              REL; CSL; AMB;
                      EXC                                             PRJ


Exhibit C-2                                  34
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 37 of 50

January 27, 2021 Deposition of David Weiss


     Defendants’            Freshub’s          Freshub’s Counter       Defendants’
     Designation           Objections             Designations         Objections
 95:10-12             401; 402; 403; 611;     95:13-98:9           REL; CSL; AMB;
                      EXC                                          PRJ
 98:10-99:8           401; 402; 403; 611;
                      EXC
 99:9-10              401; 402; 403; 611;
                      EXC
 99:10-100:13         401; 402; 403; 611;     100:14-19            REL; CSL; DUP; NO
                      EXC                                          TESTIMONY
                                              100:21-25
 100:20               401; 402; 403; 611;     100:14-19            REL; CSL; DUP; NO
                      EXC                                          TESTIMONY
                                              100:21-25
 101:2-20             401; 402; 403; 611;
                      EXC
 101:25-102:7         401; 402; 403; 611;     105:19-106:14        REL; CSL; FOU;
                      EXC                                          LPK; SPC
 102:13-103:16        401; 402; 403; 611;     105:19-106:14        REL; CSL; FOU;
                      EXC                                          LPK; SPC
 103:17-19            401; 402; 403; 611;     105:19-106:14        REL; CSL; FOU;
                      EXC                                          LPK; SPC
 103:23-104:16        401; 402; 403; 611;     105:19-106:14        REL; CSL; FOU;
                      EXC                                          LPK; SPC
 104:17-105:18        401; 402; 403; 611;     105:19-106:14        REL; CSL; FOU;
                      EXC                                          LPK; SPC
 108:25-109:1         401; 402; 403; 611;
                      EXC
 109:3-12             401; 402; 403; 611;     109:13-15            REL; CSL; DUP; NO
                      EXC                                          TESTIMONY
 109:16               401; 402; 403; 611;
                      EXC
 109:17-110:3         401; 402; 403; 611;     110:7-13             REL; CSL; NO
                      EXC                                          TESTIMONY
 110:4-6              401; 402; 403; 611;     110:7-13             REL; CSL; NO
                      EXC                                          TESTIMONY
 110:14               401; 402; 403; 611;
                      EXC
 110:16-111:2         401; 402; 403; 611;
                      EXC
 111:3-4              401; 402; 403; 611;
                      EXC
 111:17               401; 402; 403; 611;
                      EXC
 111:19-24            401; 402; 403; 611;
                      EXC


Exhibit C-2                                  35
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 38 of 50

January 27, 2021 Deposition of David Weiss


     Defendants’            Freshub’s             Freshub’s Counter      Defendants’
     Designation           Objections                Designations        Objections
 112:1-9              401; 402; 403; 611;
                      EXC
 112:11-13            401; 402; 403; 611;
                      EXC
 112:25-114:2         401; 402; 403; 611;
                      EXC
 114:3-5              401; 402; 403; 611;
                      EXC
 114:14-16            401; 402; 403; 611;
                      EXC
 114:17-21            401; 402; 403; 611;
                      EXC
 115:6-21             401; 402; 403; 611;     115:22-116:9            REL; CSL; NO
                      EXC                                             TESTIMONY
 116:10-13            401; 402; 403; 611;     116:14-117:5            REL; CSL; ARG;
                      EXC                                             PRJ; LPK; FOU;
                                                                      SPC
 117:6-17             401; 402; 403; 611;     118:6-9                 REL; ARG; DUP
                      EXC                     118:13-18               REL; ARG; DUP
 117:24-25            401; 402; 403; 611;     118:6-9                 REL; ARG; DUP
                      EXC                     118:13-18               REL; ARG; DUP
 118:2-5              401; 402; 403; 611;     118:6-9                 REL; ARG; DUP
                      EXC                     118:13-18               REL; ARG; DUP
 118:10-12            401; 402; 403; 611;     118:6-9                 REL; ARG; DUP
                      EXC                     118:13-18               REL; ARG; DUP
 118:19-119:7         401; 402; 403; 611;     119:17-121:2            REL; CSL; AMB;
                      EXC                                             DUP; ARG
 119:8-16             401; 402; 403; 611;     119:17-121:2            REL; CSL; AMB;
                      EXC                                             DUP; ARG
 121:3-7              401; 402; 403; 611;     121:10-18
                      EXC
 121:9                401; 402; 403; 611;     121:10-18
                      EXC
 122:2-123:1          401; 402; 403; 611;
                      EXC
 123:2-9              401; 402; 403; 611;
                      EXC
 125:3-12             401; 402; 403; 611;     126:6-13                SPC; CSL; REL;
                      EXC                                             AMB
 125:17-19            401; 402; 403; 611;     126:6-13                SPC; CSL; REL;
                      EXC                                             AMB
 125:21-23            401; 402; 403; 611;     126:6-13                SPC; CSL; REL;
                      EXC                                             AMB



Exhibit C-2                                  36
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 39 of 50

January 27, 2021 Deposition of David Weiss


     Defendants’            Freshub’s          Freshub’s Counter      Defendants’
     Designation           Objections             Designations         Objections
 125:24-126:5         401; 402; 403; 611;     126:6-13             SPC; CSL; REL;
                      EXC                                          AMB
 126:14-15            401; 402; 403; 611;     126:6-13             SPC; CSL; REL;
                      EXC                                          AMB
                                              126:16-127:13        CSL; REL; DUP
 127:14-23            401; 402; 403; 611;     126:6-13             SPC; CSL; REL;
                      EXC                                          AMB
                                              127:24-128:3         REL; CSL; NO
                                                                   TESTIMONY
 128:4-129:1          401; 402; 403; 611;     129:2-11             REL; CSL; NO
                      EXC                                          TESTIMONY; DUP
                                              129:18-130:3         REL; CSL; NO
                                                                   TESTIMONY;
                                                                   MISSTATES
                                                                   TESTIMONY;
                                                                   PRIV; ARG
 129:12-17            401; 402; 403; 611;     129:18-130:3         REL; CSL; NO
                      EXC                                          TESTIMONY;
                                                                   MISSTATES
                                                                   TESTIMONY;
                                                                   PRIV; ARG
 130:4-19             401; 402; 403; 611;     132:18-135:18        REL; CSL; AMB;
                      EXC                                          ARG
 130:21-24            401; 402; 403; 611;     132:18-135:18        REL; CSL; AMB;
                      EXC                                          ARG
 131:2-9              401; 402; 403; 611;     132:18-135:18        REL; CSL; AMB;
                      EXC                                          ARG
 131:16-21            401; 402; 403; 611;     132:18-135:18        REL; CSL; AMB;
                      EXC                                          ARG
 131:23-132:6         401; 402; 403; 611;     132:18-135:18        REL; CSL; AMB;
                      EXC                                          ARG
 132:11-17            401; 402; 403; 611;     132:18-135:18        REL; CSL; AMB;
                      EXC                                          ARG
 135:19-23            401; 402; 403; 611;     132:18-135:18        REL; CSL; AMB;
                      EXC                                          ARG
 136:6-8              401; 402; 403; 611;     132:18-135:18        REL; CSL; AMB;
                      EXC                                          ARG
 137:17-19            401; 402; 403; 611;     132:18-135:18        REL; CSL; AMB;
                      EXC                                          ARG
 138:22-23            401; 402; 403; 611;     132:18-135:18        REL; CSL; AMB;
                      EXC                                          ARG
 138:24-139:2         401; 402; 403; 611;
                      EXC



Exhibit C-2                                  37
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 40 of 50

January 27, 2021 Deposition of David Weiss


     Defendants’            Freshub’s             Freshub’s Counter      Defendants’
     Designation           Objections                Designations        Objections
 141:13-142:1         401; 402; 403; 611;
                      EXC
 142:11-21            401; 402; 403; 611;
                      EXC
 143:2-19             401; 402; 403; 611;
                      EXC
 144:2-10             401; 402; 403; 611;
                      EXC
 145:3-15             401; 402; 403; 611;
                      EXC
 145:22-146:3         401; 402; 403; 611;
                      EXC
 146:12-24            401; 402; 403; 611;
                      EXC
 147:6-12             401; 402; 403; 611;
                      EXC
 147:19-148:5         401; 402; 403; 611;
                      EXC
 148:12-19            401; 402; 403; 611;
                      EXC
 148:22-25            401; 402; 403; 611;
                      EXC
 149:7-150:1          401; 402; 403; 611;
                      EXC
 152:7-16             401; 402; 403; 611;     150:2-152:6             REL; CSL
                      EXC
 152:20-23            401; 402; 403; 611;
                      EXC
 153:4-10             401; 402; 403; 611;
                      EXC
 154:2-18             401; 402; 403; 611;
                      EXC
 154:24-155:15        401; 402; 403; 611;
                      EXC
 155:22-24            401; 402; 403; 611;
                      EXC
 156:6-17             401; 402; 403; 611;     156:18-25               REL; PRIV; CSL;
                      EXC                                             AMB; NO
                                                                      TESTIMONY
 159:21-23            401; 402; 403; 611;
                      EXC
 160:8-13             401; 402; 403; 611;
                      EXC



Exhibit C-2                                  38
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 41 of 50

January 27, 2021 Deposition of David Weiss


     Defendants’            Freshub’s          Freshub’s Counter      Defendants’
     Designation           Objections             Designations         Objections
 160:14-17            401; 402; 403; 611;     160:18-24            REL; CSL; NO
                      EXC                                          TESTIMONY; DUP
 160:25-161:2         401; 402; 403; 611;
                      EXC
 161:9-13             401; 402; 403; 611;
                      EXC
 161:15-18            401; 402; 403; 611;
                      EXC
 162:1-10             401; 402; 403; 611;
                      EXC
 162:19-163:4         401; 402; 403; 611;
                      EXC
 163:12-21            401; 402; 403; 611;
                      EXC
 164:3-6              401; 402; 403; 611;
                      EXC
 164:11-15            401; 402; 403; 611;
                      EXC
 164:22-165:7         401; 402; 403; 611;
                      EXC
 166:2-11             401; 402; 403; 611;
                      EXC
 166:17-24            401; 402; 403; 611;
                      EXC
 167:6-9              401; 402; 403; 611;
                      EXC
 167:10-19            401; 402; 403; 611;
                      EXC
 167:25-168:6         401; 402; 403; 611;
                      EXC
 168:7-10             401; 402; 403; 611;
                      EXC
 168:16-18            401; 402; 403; 611;
                      EXC
 168:25-169:10        401; 402; 403; 611;
                      EXC
 169:16-19            401; 402; 403; 611;
                      EXC
 169:25-170:1         401; 402; 403; 611;
                      EXC
 170:5-7              401; 402; 403; 611;
                      EXC
 170:13-24            401; 402; 403; 611;
                      EXC


Exhibit C-2                                  39
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 42 of 50

January 27, 2021 Deposition of David Weiss


     Defendants’            Freshub’s             Freshub’s Counter      Defendants’
     Designation           Objections                Designations        Objections
 171:5-6              401; 402; 403; 611;
                      EXC
 171:9-13             401; 402; 403; 611;
                      EXC
 171:20-22            401; 402; 403; 611;
                      EXC
 172:4-11             401; 402; 403; 611;
                      EXC
 172:17-20            401; 402; 403; 611;
                      EXC
 172:21               401; 402; 403; 611;
                      EXC
 173:2-5              401; 402; 403; 611;
                      EXC
 173:11-14            401; 402; 403; 611;
                      EXC
 173:24-174:23        401; 402; 403; 611;
                      EXC
 174:24-175:1         401; 402; 403; 611;
                      EXC
 175:4-16             401; 402; 403; 611;
                      EXC
 175:24-176:5         401; 402; 403; 611;
                      EXC
 176:18-23            401; 402; 403; 611;
                      EXC
 177:3-13             401; 402; 403; 611;
                      EXC
 177:15               401; 402; 403; 611;
                      EXC
 177:17               401; 402; 403; 611;
                      EXC
 177:19               401; 402; 403; 611;
                      EXC
 177:24-178:7         401; 402; 403; 611;     178:10-21               REL; CSL; AMB
                      EXC
 178:9                401; 402; 403; 611;     178:10-21               REL; CSL; AMB
                      EXC
 183:5-7              401; 402; 403; 611;
                      EXC
 183:12-14            401; 402; 403; 611;
                      EXC
 183:19               401; 402; 403; 611;
                      EXC


Exhibit C-2                                  40
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 43 of 50

January 27, 2021 Deposition of David Weiss


     Defendants’            Freshub’s             Freshub’s Counter      Defendants’
     Designation           Objections                Designations        Objections
 184:7-9              401; 402; 403; 611;
                      EXC
 184:12               401; 402; 403; 611;
                      EXC
 184:14-15            401; 402; 403; 611;
                      EXC
 184:20-23            401; 402; 403; 611;     185:5-10
                      EXC
 185:1-4              401; 402; 403; 611;     185:5-10
                      EXC
 185:11-186:6         401; 402; 403; 611;
                      EXC
 186:11-12            401; 402; 403; 611;     186:7-10
                      EXC                     186:13-18               REL; CSL
 186:19-187:1         401; 402; 403; 611;
                      EXC
 187:15-24            401; 402; 403; 611;
                      EXC
 187:25-188:1         401; 402; 403; 611;
                      EXC
 188:6-19             401; 402; 403; 611;
                      EXC




Exhibit C-2                                  41
    Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 44 of 50




         FRESHUB, INC. and FRESHUB, LTD., v. AMAZON.COM, INC., ET AL.,

                           Case No. 1:19-CV-00885-ADA

                        Defendants’ Deposition Designations


                     January 28, 2021 Deposition of Yamit Keren

    Defendants’            Freshub’s           Freshub’s Counter      Defendants’
    Designation           Objections              Designations        Objections
6:16-9:10            401; 402; 403
27:20-29:9                                 27:13-19
                                           29:10-11                REL
29:12-30:11          401; 402; 403; 602    30:12-31:9              REL COL
31:10-32:7           401; 402; 403; 602    30:12-31:9              REL COL
33:17-34:19                                33:14-16
34:25-35:7                                 36:10-37:3              REL MIL COL
                                           41:13-17                REL CSL PRJ
                                                                   MISSTATES
                                                                   TESTIMONY
35:10-36:2                                 36:10-37:3              REL MIL COL
                                           41:13-17                REL CSL PRJ
                                                                   MISSTATES
                                                                   TESTIMONY
36:5-9                                     36:10-37:3              REL MIL COL
                                           41:13-17                REL CSL PRJ
                                                                   MISSTATES
                                                                   TESTIMONY
40:9-11              401; 402; 403; 602    41:13-17                REL CSL PRJ
                                                                   MISSTATES
                                                                   TESTIMONY
40:14-41:12                                41:13-17                REL CSL PRJ
                                                                   MISSTATES
                                                                   TESTIMONY
42:25-43:3
43:6-19

44:18-22                                   43:20-44:17             ARG REL AMB
                                           45:21-46:10             REL MIL AMB LPK
44:25-45:2                                 43:20-44:17             ARG REL AMB
                                           45:21-46:10             REL MIL AMB LPK
45:5-20                                    43:20-44:17             ARG REL AMB
                                           45:21-46:10             REL MIL AMB LPK


                                          42
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 45 of 50

January 28, 2021 Deposition of Yamit Keren


     Defendants’            Freshub’s           Freshub’s Counter      Defendants’
     Designation           Objections              Designations        Objections
 53:13-54:6           401; 402; 403
 54:9-55:16           401; 402; 403
 55:19-22             401; 402; 403
 59:25-60:14                                 59:13-24               MISSTATES
                                                                    TESTIMONY ARG
                                                                    REL PRJ
 60:17-61:13                                 59:13-24               MISSTATES
                                                                    TESTIMONY ARG
                                                                    REL PRJ
 63:1-2               401; 402; 403; 602     62:16-25               LPK REL AMB SPC
 63:5-24              401; 402; 403; 602     62:16-25               LPK REL AMB SPC
 64:2-6               401; 402; 403; 602     62:16-25               LPK REL AMB SPC
 64:14-18             401; 402; 403; 602     67:20-69:18            PRJ FOU LPK REL
                                                                    AMB SPC
 64:20-65:3           401; 402; 403; 602     67:20-69:18            PRJ FOU LPK REL
                                                                    AMB SPC
 65:6-66:4            401; 402; 403; 602     67:20-69:18            PRJ FOU LPK REL
                                                                    AMB SPC
 66:9-67:3            401; 402; 403; 602     67:20-69:18            PRJ FOU LPK REL
                                                                    AMB SPC
 67:4-9               401; 402; 403; 602     67:20-69:18            PRJ FOU LPK REL
                                                                    AMB SPC
 67:12-19             401; 402; 403; 602     67:20-69:18            PRJ FOU LPK REL
                                                                    AMB SPC
 72:9-16              401; 402; 403; 602     71:20-72:8             LPK; AMB; REL;
                                                                    ARG
 72:19-20             401; 402; 403; 602     71:20-72:8             LPK; AMB; REL;
                                                                    ARG
 73:24-74:2           401; 402; 403; 602     75:15-22               LPK; AMB; REL;
                                                                    MISSTATES
                                                                    TESTIMONY
 74:18-21             401; 402; 403; 602     75:15-22               LPK; AMB; REL;
                                                                    MISSTATES
                                                                    TESTIMONY
 74:24-75:14          401; 402; 403; 602     75:15-22               LPK; AMB; REL;
                                                                    MISSTATES
                                                                    TESTIMONY
 78:19-25
 79:3-10
 79:22-24             401; 402; 403
 80:2-10              401; 402; 403
 80:13-81:2           401; 402; 403
 81:22-24



Exhibit C-2                                43
        Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 46 of 50

January 28, 2021 Deposition of Yamit Keren


     Defendants’           Freshub’s          Freshub’s Counter      Defendants’
     Designation           Objections            Designations        Objections
 82:6-23
 83:1-6
 83:9-14
 83:17-24
 90:3-16              401; 402; 403
 92:1-93:7            401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 93:10-18             401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 93:20                401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 93:23-94:5           401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 94:8-10              401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 94:11-25             401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 95:3-7               401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 95:10-20             401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 95:23-96:6           401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 96:8                 401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 96:11-12             401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 96:13-97:16          401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 97:19-98:6           401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 98:9-100:6           401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 101:21-102:25        401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 103:3-4              401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 103:17-104:20        401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 104:23-105:2         401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 105:5-8              401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ



Exhibit C-2                              44
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 47 of 50

January 28, 2021 Deposition of Yamit Keren


     Defendants’            Freshub’s         Freshub’s Counter      Defendants’
     Designation           Objections            Designations         Objections
 105:11-15            401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 105:18-19            401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 105:22-25            401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 106:3-9              401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 106:17-20            401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 107:1-16             401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 107:19-108:11        401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 108:13-109:4         401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 109:7-110:23         401; 402; 403          90:17-91:13          FOU; LPK; REL;
                                                                  SPC; AMB; PRJ
 116:4-118:10                                120:9-122:13         SPC; CSL; LPK;
                                                                  FOU; REL; AMB;
                                                                  MIL
 118:13-119:23                               120:9-122:13         SPC; CSL; LPK;
                                                                  FOU; REL; AMB;
                                                                  MIL
 122:14-15                                   120:9-122:13         SPC; CSL; LPK;
                                                                  FOU; REL; AMB;
                                                                  MIL
                                             123:23-124:5         REL; PRJ
 122:18-23                                   120:9-122:13         SPC; CSL; LPK;
                                                                  FOU; REL; AMB;
                                                                  MIL
                                             123:23-124:5         REL; PRJ
 123:1-5                                     120:9-122:13         SPC; CSL; LPK;
                                                                  FOU; REL; AMB;
                                                                  MIL
                                             123:23-124:5         REL; PRJ
 123:8-17                                    120:9-122:13         SPC; CSL; LPK;
                                                                  FOU; REL; AMB;
                                                                  MIL
                                             123:23-124:5         REL; PRJ
 123:20-22
 124:6-128:10         401; 402; 403
 129:20-22            401; 402; 403; 602     129:9-19             LPK; SPC; FOU;
                                                                  REL; AMB


Exhibit C-2                                45
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 48 of 50

January 28, 2021 Deposition of Yamit Keren


     Defendants’           Freshub’s          Freshub’s Counter      Defendants’
     Designation           Objections            Designations         Objections
                                             130:15-131:24        LPK; SPC; REL;
                                                                  FOU; AMB
 129:24-130:11        401; 402; 403; 602     129:9-19             LPK; SPC; FOU;
                                                                  REL; AMB
                                             130:15-131:24        LPK; SPC; REL;
                                                                  FOU; AMB
 130:14               401; 402; 403; 602     129:9-19             LPK; SPC; FOU;
                                                                  REL; AMB
                                             130:15-131:24        LPK; SPC; REL;
                                                                  FOU; AMB
 131:25-132:5         401; 402; 403; 602     129:9-19             LPK; SPC; FOU;
                                                                  REL; AMB
                                             130:15-131:24        LPK; SPC; REL;
                                                                  FOU; AMB
 132:8-133:1          401; 402; 403; 602     129:9-19             LPK; SPC; FOU;
                                                                  REL; AMB
                                             130:15-131:24        LPK; SPC; REL;
                                                                  FOU; AMB
 133:2-8              401; 402; 403; 602     129:9-19             LPK; SPC; FOU;
                                                                  REL; AMB
                                             130:15-131:24        LPK; SPC; REL;
                                                                  FOU; AMB
 133:9-11             401; 402; 403; 602     129:9-19             LPK; SPC; FOU;
                                                                  REL; AMB
                                             130:15-131:24        LPK; SPC; REL;
                                                                  FOU; AMB
 133:14               401; 402; 403; 602     129:9-19             LPK; SPC; FOU;
                                                                  REL; AMB
                                             130:15-131:24        LPK; SPC; REL;
                                                                  FOU; AMB
 133:21-23            401; 402; 403; 602
 134:25-135:20        401; 402; 403; 602;    138:15-139:3
                      701
 135:23-136:6         401; 402; 403; 602;    138:15-139:3
                      701
 136:9-23             401; 402; 403; 602;    138:15-139:3
                      701
 137:1-15             401; 402; 403; 602;    138:15-139:3
                      701
 137:21-138:14        401; 402; 403; 602;    138:15-139:3
                      701
 139:4-13             401; 402; 403; 602;    138:15-139:3
                      701



Exhibit C-2                                 46
      Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 49 of 50

January 28, 2021 Deposition of Yamit Keren


     Defendants’            Freshub’s         Freshub’s Counter      Defendants’
     Designation           Objections            Designations        Objections
 139:16-22            401; 402; 403; 602;    138:15-139:3
                      701
 139:24-140:3         401; 402; 403; 602;    138:15-139:3
                      701
 140:6-141:1          401; 402; 403; 602;    138:15-139:3
                      701
 141:4-142:1          401; 402; 403; 602;    138:15-139:3
                      701
 142:4-9              401; 402; 403; 602;    138:15-139:3
                      701
 142:13-143:16        401; 402; 403; 602;    138:15-139:3
                      701
 154:1-155:14         401; 402; 403          153:10-25            REL
                                             159:23-161:1         REL; PRJ
 155:16-156:8         401; 402; 403          153:10-25            REL
                                             159:23-161:1         REL; PRJ
 156:13-158:1         401; 402; 403          153:10-25            REL
                                             159:23-161:1         REL; PRJ
 158:4-7              401; 402; 403          153:10-25            REL
                                             159:23-161:1         REL; PRJ
 158:9-20             401; 402; 403          153:10-25            REL
                                             159:23-161:1         REL; PRJ
 158:23-159:9         401; 402; 403          153:10-25            REL
                                             159:23-161:1         REL; PRJ
 161:2-13             401; 402; 403          153:10-25            REL
                                             159:23-161:1         REL; PRJ




Exhibit C-2                                 47
    Case 6:21-cv-00511-ADA Document 219-7 Filed 06/11/21 Page 50 of 50




Dated: May 11, 2021                    Respectfully submitted,


Of Counsel:                            /s/ Eric B. Young
                                       J. David Hadden, CSB No. 176148
Barry K. Shelton (TX Bar #24055029)    dhadden@fenwick.com
bshelton@sheltoncoburn.com             Saina S. Shamilov, CSB No. 215636
SHELTON COBURN LLP                     sshamilov@fenwick.com
311 RR 620 S, Suite 205                Todd R. Gregorian, CSB No. 236096
Austin, TX 78734                       tgregorian@fenwick.com
Tel: (512) 263-2165                    Ravi R. Ranganath, CSB No. 272981
Fax: (512) 263-2166                    rranganath@fenwick.com
                                       Vigen Salmastlian, CSB No. 276846
Deron R. Dacus (TX Bar #00790553)      vsalmastlian@fenwick.com
ddacus@dacusfirm.com                   Allen Wang, CSB No. 278953
THE DACUS FIRM, P.C.                   allen.wang@fenwick.com
821 ESE Loop 323, Suite 430            Eric B. Young, CSB No. 318754
Tyler, TX 75701                        eyoung@fenwick.com
Tel: (903) 705-1117                    FENWICK & WEST LLP
Fax: (903) 581-2543                    801 California Street
                                       Mountain View, CA 94041
                                       Telephone: 650.988.8500
                                       Facsimile: 650.938.5200

                                       Counsel for Defendants
                                       AMAZON.COM, INC., AMAZON.COM
                                       SERVICES LLC, PRIME NOW, LLC, and
                                       WHOLE FOODS MARKET SERVICES, INC.




                                      48
